Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–3, 5–14, and 16–20 have been examined and rejected. 
Claims 4 and 15 are objected to. 

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. 10,070,193.

US 17/696,572  Claim 1
US 10,070,193 Claim 1
A computer-implemented method, comprising: 
A method comprising: 
receiving a request for suggested content corresponding to an input;
receiving, by the at least one computing device, a request for media items to present on the user device;
identifying the suggested content corresponding to the input; 
determining, by the at least one computing device, a second media item to present on the user device based on the playback status data;
receiving, from one or more content provider servers, playback status of a media item;
receiving, by at least one computing device, playback status data for a media items presented by a plurality of content provider applications running on a user device,

the playback status data indicating that the user device presented a first media item provided by a first content provider application;
altering the suggested content corresponding to the input based on the playback status; and
selecting, by the at least one computing device, a second content provider application from among a plurality of content providers applications for providing the second media item based on one or more criteria; and
providing, to an electronic device, at least a portion of the altered suggested content corresponding to the input.
sending, by the at least one computing device, media item metadata to the user device indicating that the second content provider application is a source from which the second media item is to be obtained, to trigger invocation of the second content provider application for presentation of the second media by the user device.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,070,193. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 17/696,572  Claim 9
US 10,070,193 Claim 9
A tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the computer to: render a content suggestion graphical user interface (GUI) on an electronic display; 
At least one non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, causes: 
receive, via the content suggestion GUI, input indicating a request for suggested content; provide, to a server, an indication of the request for suggested content;
receiving, by the at least one computing device, a request for media items to present on the user device;
identifying the suggested content corresponding to the input; 
determining, by the at least one computing device, a second media item to present on the user device based on the playback status data;
receive, from the server, a plurality of content suggestion results corresponding to the request;
receiving, by at least one computing device, playback status data for a media items presented by a plurality of content provider applications running on a user device, 

the playback status data indicating that the user device presented a first media item provided by a first content provider application;
alter the plurality of content suggestion results based on playback status data corresponding to a plurality of media items; and
selecting, by the at least one computing device, a second content provider application from among a plurality of content providers applications for providing the second media item based on one or more criteria; and
render, in the content suggestion GUI, the altered content suggestion results.
sending, by the at least one computing device, media item metadata to the user device indicating that the second content provider application is a source from which the second media item is to be obtained, to trigger invocation of the second content provider application for presentation of the second media by the user device.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,070,193. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 9 is anticipated by the conflicting patented claim 9 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 17/696,572  Claim 16
US 10,070,193 Claim 17
A computer-implemented method, comprising: 
A system comprising: one or more processors; and at least one non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, causes: 
receiving a request for suggested content corresponding to an input;
receiving, by the at least one computing device, a request for media items to present on the user device;
identifying the suggested content corresponding to the input; 
determining, by the at least one computing device, a second media item to present on the user device based on the playback status data;
receiving, from one or more content provider servers, playback status of a media item;
receiving, by at least one computing device, playback status data for a media items presented by a plurality of content provider applications running on a user device, 

the playback status data indicating that the user device presented a first media item provided by a first content provider application;
altering the suggested content corresponding to the input based on the playback status; and
selecting, by the at least one computing device, a second content provider application from among a plurality of content providers applications for providing the second media item based on one or more criteria; and
providing, to an electronic device, at least a portion of the altered suggested content corresponding to the input.
sending, by the at least one computing device, media item metadata to the user device indicating that the second content provider application is a source from which the second media item is to be obtained, to trigger invocation of the second content provider application for presentation of the second media by the user device.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,070,193. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 16 is anticipated by the conflicting patented claim 17 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–3, 5, 9–10, 13–14, and 16–17 are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al. (US 2011/0047569) in view of Heie et al. (US 2008/0235733).
Regarding claims 1, Mears discloses:
A computer-implemented method, comprising: 
identifying the suggested content corresponding to the input; (Mears, ¶ [0013], “the electronic device 100 monitors other channels or data about other channels (e.g., data from an electronic program guide (EPG)) for the purpose of determining if the same program as the program selected by the user is available from an alternate source (i.e., a source other than the source from which the channel selected by the user is being played)”)
receiving, from one or more content provider servers, playback status of a media item; (Mears, ¶ [0016], “the processor 106 may determine a quality metric of the selected channel and the alternate channel based on their respective signal strengths”)
altering the suggested content corresponding to the input based on the playback status; (Mears, ¶ [0017], “the electronic device 100 may automatically switch reception to an alternate channel with an initial lower quality metric than the selected channel if the reception of the selected channel becomes lost or too degraded to watch. Moreover, the electronic device 100 could change the channel to the alternate channel automatically if the signal strength of the selected channel drops below a specified level. If the quality metric of the alternative channel is not directly measured (e.g., if the quality metric is based on EPG data), the electronic device 100 may inform the user that a better quality program is potentially available on the alternate channel.”) and 
providing, to an electronic device, at least a portion of the altered suggested content corresponding to the input. (Mears, ¶ [0013], “the alternate source of programming might be delivered via the same delivery method or a secondary delivery method (e.g., two different antenna inputs, a cable input versus an antenna input, etc.)”)
Mears does not explicitly teach “receiving a request for suggested content corresponding to an input; ”.
In a similar field of endeavor Heie teaches:
receiving a request for suggested content corresponding to an input; (Heie, ¶ [0060], “First, the target gateway 704 receives a request to play the content with an incoming token 706 (step 1001). The target gateway 704 analyzes the stream information in the token 706 to see if it has access to this stream (step 1002), such as via a LAN or WAN.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for automatically selecting a second source as taught by Mears with the system for handling media requests as taught by Heie, the motivation is facilitating playback of content from alternate sources as taught by Heie (¶ [0060]).

Regarding claim 2, the combination of Mears and Heie teaches:
The computer-implemented method of claim 1, wherein altering the suggested content corresponding to the input comprises prioritizing the suggested content based on one or more criteria, wherein the one or more criteria comprises user subscriptions, prepaid services, pre-purchased items, free services, or any combination thereof. (Heie, ¶ [0048], “FIG. 5 is a flowchart illustrating in more detail the best source determination for the content transfer feature. First, the gateway 101 determines if the target device has direct access to the stream source (step 501). Direct access may include a TV channel with the same stream, even if the channel number may be different. If so, then the token is passed to the target device (step 506), and the stream is started at the location indicated by the token (step 507), and the stream is played at the target device starting at the location indicated by the token (step 507).”)

Regarding claim 3, the combination of Mears and Heie teaches:
The computer-implemented method of claim 1, comprising: providing, with the altered suggested content, an indication of a content provider for presenting content based on availability of the content from the content provider. (Heie, ¶ [0048], “FIG. 5 is a flowchart illustrating in more detail the best source determination for the content transfer feature. First, the gateway 101 determines if the target device has direct access to the stream source (step 501). Direct access may include a TV channel with the same stream, even if the channel number may be different. If so, then the token is passed to the target device (step 506), and the stream is started at the location indicated by the token (step 507), and the stream is played at the target device starting at the location indicated by the token (step 507).”)

Regarding claim 5, the combination of Mears and Heie teaches:
The computer-implemented method of claim 1, comprising: receiving a user identifier, a device identifier, subscription information, or any combination thereof identifying a requestor of the content; receiving the playback status, by: providing, to the one or more content provider servers, the user identifier, the device identifier, the subscription information, or any combination thereof; and receiving the playback status associated with the user identifier, the device identifier, the subscription information, or any combination thereof. (Heie, ¶ [0021], “a determination is made about whether an alternate channel with the same program as the selected channel is available. At block 210, a quality metric is determined for the alternate channel if an alternate channel with the same program as the selected channel is available. At block 212, a determination is made about whether the quality metric is higher for the alternate channel than for the selected channel. If the quality metric is higher for the alternate channel, then the alternate channel is played, as shown at block 214. If the quality metric is not higher for the alternate channel than for the selected channel, then the selected channel continues to be played, as shown at block 216. The process ends in block 218.”)

Regarding claims 9, Mears discloses:
A tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the computer to: render a content suggestion graphical user interface (GUI) on an electronic display; (Mears, ¶ [0013], “the electronic device 100 monitors other channels or data about other channels (e.g., data from an electronic program guide (EPG)) for the purpose of determining if the same program as the program selected by the user is available from an alternate source (i.e., a source other than the source from which the channel selected by the user is being played)”)
receive, from the server, a plurality of content suggestion results corresponding to the request; (Mears, ¶ [0016], “the processor 106 may determine a quality metric of the selected channel and the alternate channel based on their respective signal strengths”)
alter the plurality of content suggestion results based on playback status data corresponding to a plurality of media items; and (Mears, ¶ [0017], “the electronic device 100 may automatically switch reception to an alternate channel with an initial lower quality metric than the selected channel if the reception of the selected channel becomes lost or too degraded to watch. Moreover, the electronic device 100 could change the channel to the alternate channel automatically if the signal strength of the selected channel drops below a specified level. If the quality metric of the alternative channel is not directly measured (e.g., if the quality metric is based on EPG data), the electronic device 100 may inform the user that a better quality program is potentially available on the alternate channel.”) and 
render, in the content suggestion GUI, the altered content suggestion results. (Mears, ¶ [0013], “the alternate source of programming might be delivered via the same delivery method or a secondary delivery method (e.g., two different antenna inputs, a cable input versus an antenna input, etc.)”)
Mears does not explicitly teach “provide, to a server, an indication of the request for suggested content; receive, via the content suggestion GUI, input indicating a request for suggested content;”.
In a similar field of endeavor Heie teaches:
provide, to a server, an indication of the request for suggested content; receive, via the content suggestion GUI, input indicating a request for suggested content; (Heie, ¶ [0060], “First, the target gateway 704 receives a request to play the content with an incoming token 706 (step 1001). The target gateway 704 analyzes the stream information in the token 706 to see if it has access to this stream (step 1002), such as via a LAN or WAN.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for automatically selecting a second source as taught by Mears with the system for handling media requests as taught by Heie, the motivation is facilitating playback of content from alternate sources as taught by Heie (¶ [0060]).

Regarding claim 10, the combination of Mears and Heie teaches:
The tangible, non-transitory, computer-readable medium of claim 9, wherein the server comprises a content aggregator server. (Heie, ¶ [0028], “Gateway 101 also includes content management server 105 which stores content and which stores information relating to content in correlation with devices and users within the home. Lastly, gateway 101 shown in FIGS. 1A and 1B includes a wireless WAN access point 104 for supporting access to the wireless WAN, such as WiMAX, by devices within the home which otherwise may not have sufficient access to the wireless WAN base station 107. The devices supported by gateway 101 can include personal computers and multimedia servers 109, voice over IP (VoIP) phones 110, wireless WAN enabled devices 111 such as cell phones, laptops and the like, and also televisions 113 and 115 via media adaptors 117 and 119. In this regard, each media adaptor provides connectivity to gateway 101 via wired network cable, wireless LAN or wireless WAN and translates multimedia content sent from the gateway for viewing on the television.”)

Regarding claim 13, the combination of Mears and Heie teaches:
The tangible, non-transitory, computer-readable medium of claim 9, wherein the playback status data corresponding to the plurality of media items comprises a content provider identifier, a user identifier, a device identifier, a playback position for the plurality of media items, or any combination thereof. (Heie, ¶ [0021], “a determination is made about whether an alternate channel with the same program as the selected channel is available. At block 210, a quality metric is determined for the alternate channel if an alternate channel with the same program as the selected channel is available. At block 212, a determination is made about whether the quality metric is higher for the alternate channel than for the selected channel. If the quality metric is higher for the alternate channel, then the alternate channel is played, as shown at block 214. If the quality metric is not higher for the alternate channel than for the selected channel, then the selected channel continues to be played, as shown at block 216. The process ends in block 218.”)

Regarding claim 14, the combination of Mears and Heie teaches:
The tangible, non-transitory, computer-readable medium of claim 9, wherein the content suggestion GUI comprises a Universal Watch List comprising content from a plurality of different content service providers. (Heie, ¶ [0048], “FIG. 5 is a flowchart illustrating in more detail the best source determination for the content transfer feature. First, the gateway 101 determines if the target device has direct access to the stream source (step 501). Direct access may include a TV channel with the same stream, even if the channel number may be different. If so, then the token is passed to the target device (step 506), and the stream is started at the location indicated by the token (step 507), and the stream is played at the target device starting at the location indicated by the token (step 507).”)

Regarding claims 16, Mears discloses:
A computer-implemented method, comprising: receiving, from one or more third-party content provider servers, a plurality of playback status indicators, (Mears, ¶ [0013], “the electronic device 100 monitors other channels or data about other channels (e.g., data from an electronic program guide (EPG)) for the purpose of determining if the same program as the program selected by the user is available from an alternate source (i.e., a source other than the source from which the channel selected by the user is being played)”) wherein each playback status indicator corresponds to a media item of a plurality of media items; (Mears, ¶ [0016], “the processor 106 may determine a quality metric of the selected channel and the alternate channel based on their respective signal strengths”)
determining, based on the plurality of playback status indicators, (Mears, ¶ [0017], “the electronic device 100 may automatically switch reception to an alternate channel with an initial lower quality metric than the selected channel if the reception of the selected channel becomes lost or too degraded to watch. Moreover, the electronic device 100 could change the channel to the alternate channel automatically if the signal strength of the selected channel drops below a specified level. If the quality metric of the alternative channel is not directly measured (e.g., if the quality metric is based on EPG data), the electronic device 100 may inform the user that a better quality program is potentially available on the alternate channel.”)
and providing, to the electronic device, at least a portion of the one or more media items to suggest to the user. (Mears, ¶ [0013], “the alternate source of programming might be delivered via the same delivery method or a secondary delivery method (e.g., two different antenna inputs, a cable input versus an antenna input, etc.)”)
Mears does not explicitly teach “one or more media items to suggest to a user of an electronic device;”.
In a similar field of endeavor Heie teaches:
one or more media items to suggest to a user of an electronic device; (Heie, ¶ [0060], “First, the target gateway 704 receives a request to play the content with an incoming token 706 (step 1001). The target gateway 704 analyzes the stream information in the token 706 to see if it has access to this stream (step 1002), such as via a LAN or WAN.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for automatically selecting a second source as taught by Mears with the system for handling media requests as taught by Heie, the motivation is facilitating playback of content from alternate sources as taught by Heie (¶ [0060]).

Regarding claim 17, the combination of Mears and Heie teaches:
The computer-implemented method of claim 16, wherein the plurality of playback status indicators comprise a content provider identifier, a user identifier, a device identifier, a playback position for the plurality of media items, or any combination thereof. (Heie, ¶ [0021], “a determination is made about whether an alternate channel with the same program as the selected channel is available. At block 210, a quality metric is determined for the alternate channel if an alternate channel with the same program as the selected channel is available. At block 212, a determination is made about whether the quality metric is higher for the alternate channel than for the selected channel. If the quality metric is higher for the alternate channel, then the alternate channel is played, as shown at block 214. If the quality metric is not higher for the alternate channel than for the selected channel, then the selected channel continues to be played, as shown at block 216. The process ends in block 218.”)


Claims 6–8, 11–12, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al. (US 2011/0047569) in view of Heie et al. (US 2008/0235733) further in view of Cordray et al. (US 2007/0157237).
Regarding claims 6, 11, 12, 18, and 19, the combination of Mears and Heie teaches:
The computer-implemented method of claim 1, comprising: wherein the search results comprise the suggested content and the filtered search results comprise the altered suggested content.
	The combination fails to explicitly teach “determining, in response to receiving the playback status, that the media item associated with the content has been previously viewed, and filtering the previously viewed media item from search results,”
	In a similar field of endeavor Cordray teaches:
determining, in response to receiving the playback status, that the media item associated with the content has been previously viewed, and filtering the previously viewed media item from search results, (Cordray, ¶ [0102], “the interactive media monitoring application may create and maintain user media profiles that track the user's progress through user-selected series of programming, episode by episode, show by show, or game by game. When the user has completed viewing an episode in the series, the interactive media monitoring application may update the appropriate entry in the user's media profile to reflect the completion of the episode. In some embodiments, a user is associated with one media profile containing all the user-selected media content to be monitored. In other embodiments, a user is associated with a separate media profile for each series of related programs to be monitored.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for automatically selecting a second source as taught by Mears with the system for handling media requests as taught by Heie further with the system for alerting a user to news updates regarding an actor as taught by Joao further with the tracking of a user’s progress through a series, the motivation is “the user may inadvertently watch other media content that contains spoilers or other undesirable or irrelevant content about programs the user has not yet seen, but have already been broadcast or otherwise made available to the user equipment. Spoilers may include any information that can reveal (and thereby "spoil") a plot point in a movie, program, show, etc. that the user has not yet seen. To reduce the presentation of this undesirable content” as taught by Cordray (¶ [0102]).

Regarding claims 7 and 20, the combination of Mears, Heie, and Cordray teaches:
The computer-implemented method of claim 6, comprising: identifying that a subsequent media item that is subsequent in a series of media items to the previously viewed media item has not been previously viewed; and in response, suggesting the subsequent media item. (Cordray, ¶[0115], “if a user at the user equipment has watched only episodes 1 and 2 of the series "24" on the FOX.RTM. network via VOD or DVR services, the interactive media monitoring application may assemble substitute content/data source 902 to contain advertisements, promotions, news segments, and other media content associated with watched episodes or the next unwatched episode in the series (i.e., episode 3).”)

Regarding claim 8, the combination of Mears and Heie teaches:
The computer-implemented method of claim 1, comprising: 

The combination fails to explicitly teach “determining, in response to receiving the playback status, that a media item associated with the content has been partially viewed; and in response, suggesting the partially viewed media item.”
	In a similar field of endeavor Cordray teaches:
determining, in response to receiving the playback status, that a media item associated with the content has been partially viewed; and in response, suggesting the partially viewed media item. (Cordray, ¶ [0107], “Progress column 714 may contain the user's current viewing progress. For example, the user's season number and/or episode number may be contained in progress column 714. The episode and season number may be separated in progress column 714 by any suitable delimiter. If the user has not completed the entire episode of the series listed in program column 712, position column 716 may contain the user's elapsed viewing time within the episode.”, ¶ [0102], “the interactive media monitoring application may create and maintain user media profiles that track the user's progress through user-selected series of programming, episode by episode, show by show, or game by game. When the user has completed viewing an episode in the series, the interactive media monitoring application may update the appropriate entry in the user's media profile to reflect the completion of the episode. In some embodiments, a user is associated with one media profile containing all the user-selected media content to be monitored. In other embodiments, a user is associated with a separate media profile for each series of related programs to be monitored.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for automatically selecting a second source as taught by Mears with the system for handling media requests as taught by Heie further with the system for alerting a user to news updates regarding an actor as taught by Joao further with the tracking of a user’s progress through a series, the motivation is “the user may inadvertently watch other media content that contains spoilers or other undesirable or irrelevant content about programs the user has not yet seen, but have already been broadcast or otherwise made available to the user equipment. Spoilers may include any information that can reveal (and thereby "spoil") a plot point in a movie, program, show, etc. that the user has not yet seen. To reduce the presentation of this undesirable content” as taught by Cordray (¶ [0102]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426